Title: To James Madison from Samuel Latham Mitchill, 28 April 1803
From: Mitchill, Samuel Latham
To: Madison, James


Dear Sir
New York, April 28. 1803.
This is the third day of our Election; and the polls must be all closed this Evening. The opposition have made a very strong effort against us. They have spared no pains to ensure success to their Cause.
Their hopes were grounded originally less on their own Numbers, than on a division which they beleived to exist among the republicans. Unfortunately, from causes which you well know, there was some apprehension of embarassment from such misunderstandings. On Tuesday the first day of the Election, the Federalists by a vast exertion of Strength, almost held an even poll with us; this had a proper operation upon the Republicans, who on the second day, gained a majority by fair estimation of seven hundred Votes. And this Morning we are going on a rapid and gaining rate. The Reps. are full of Spirits; and the Feds., are in deep despondency. We calculate by sundown, at the close of the Polls to have a Majority of 800 or 900, on the Assembly Ticket. Some think more. We shall probably also gain our Senator Mr. Broome, against Judge Benson.
We are endeavouring not only to beat them, but to beat them soundly; that they may be still next Spring and not attempt to intermeddle in the Legislature which is to appoint Electors for P. U S & V. P. Be pleased to make my Respects to the President when you communicate to him this Intelligence. At a Ward-Meeting last Evening, in an address to the Electors, I exhorted them to persevere to day, and shew our Opponents a formidable Majority. And this morning I observed them briskly engaged. I remain respectfully & truly yours
Saml L. Mitchill
 

   
   RC (DLC). Docketed by JM.



   
   Although Federalist Egbert Benson carried New York City in the senatorial election for the southern district of New York, he was defeated by Republican John Broome, who won the election with 1,966 votes to Benson’s 1,755. The Republican support was so strong that it was estimated that of the one hundred seats in the assembly, only fifteen would be occupied by Federalists (National Intelligencer, 4 and 6 May 1803; N.Y. American Citizen, 12 May 1803).


